--------------------------------------------------------------------------------

Exhibit 10.3
 
 
LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT dated as of January 30, 2009 (this “Agreement”), is
entered into between HEALTH DISCOVERY CORPORATION, a Georgia corporation
(“LICENSOR”), having a place of business at 2 East Bryan Street, Suite # 601,
Savannah, Georgia, and QUEST DIAGNOSTICS, INCORPORATED, a Delaware corporation
(“LICENSEE”), having a place of business at 3 Giralda Farms, Madison, New Jersey
07940.
 
W I T N E S S E T H :
 
WHEREAS, LICENSOR has rights in the Licensed Technology covering genomic
biomarkers related to prostate cancer (as more specifically defined below).
 
WHEREAS, LICENSEE desires to obtain, and LICENSOR is willing to grant, a
non-exclusive license under LICENSOR’S rights in the Licensed Technology to
develop and commercialize Licensed Uses (as defined below) for use in the Field
(as defined below) in the Territory (as defined below) on the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
For purposes of this Agreement, the terms defined in this Article 1 shall have
the respective meanings set forth below:
 
1.1           “Affiliate” shall mean, with respect to any Person, any other
Person which directly or indirectly controls, is controlled by, or is under
common control with, such Person.  A Person shall be regarded as in control of
another Person if it owns, or directly or indirectly controls, at least thirty
five percent (35%) of the voting stock or other ownership interest of the other
Person, or if it directly or indirectly possesses the power to direct or cause
the direction of the management and policies of the other Person by any means
whatsoever.
 
1.2           “Combination Use” means a Licensed Use that is sold together in
combination with one (1) or more diagnostic products, processes or services
which are not Licensed Uses.
 
1.3           “Field” shall mean clinical diagnostic applications using
biomarkers in urine for differentiating clinically significant prostate cancer
from other prostate conditions, including without limitation clinical laboratory
testing and clinical trials, but expressly excluding manufacture of in vitro
diagnostic kits.
 
1.4           “First Commercial Sale” shall mean, with respect to any Licensed
Use, the first sale for use or consumption by the general public of such
Licensed Use.
 
 
 
 
Confidental treatment has been requested pursuant to Rule 24b-2 promulgated
under the Securities Exchange Act of 1934. 
This exhibits has been provided to the Securities and Exchange Commission in
unredacted form.

--------------------------------------------------------------------------------


 
1.5           “Licensed Know-How” shall mean all information and data owned by
or licensed to LICENSOR as of the date of this Agreement relating to the four
(4) biomarkers identified in Exhibit B, which is not generally known including,
but not limited to, formulae, procedures, protocols, techniques and results of
experimentation and testing, which are necessary to practice the inventions
claimed in the Licensed Patent Rights; all to the extent and only to the extent
that LICENSOR has the right to grant licenses, immunities or other rights
thereunder.
 
1.6           “Licensed Patent Rights” shall mean (a) all patent applications
listed on Exhibit A hereto which are owned by or licensed to LICENSOR; (b) all
patents that have issued or in the future shall issue therefrom, including
utility, model and design patents and certificates of invention; and (c) all
divisionals, continuations, continuations-in-part, reissues, renewals,
reexaminations, extensions or additions to any such patent applications and
patents to the extent that the patent applications listed cover the four (4)
biomarkers identified in Exhibit B.
 
1.7           “Licensed Use” shall mean a product, process or service, for use
in the Field, which,  if made, used, performed, offered for sale, sold or
imported in the Territory, would infringe a Valid Patent Claim but for the
license granted by this Agreement.  Except in connection with the calculation of
royalties pursuant to Section 1.9 and Article 5 below, Licensed Use shall mean
either an individual Licensed Use or a Combination Use.
 
1.8           “Licensed Technology” shall mean, collectively, the Licensed
Patent Rights and the Licensed Know-How.
 
1.9           “Net Sales” shall mean:
 
(i)           with respect to Licensed Uses sold or performed individually, the
sales price invoiced to Third Parties of all Licensed Uses sold or performed by
LICENSEE and/or its Affiliates, less the following items as applicable to such
Licensed Uses to the extent actually allowed and taken: (a) contractual
allowances such as Medicare, MediCal, and Medicaid; (b) charges for shipping and
insurance; (c) discounts customary in the trade; (d) credits or refunds; and (e)
bad debt up to 6% of Net Sales; and
 
(ii)          with respect to Combination Uses, the sales price invoiced to
Third Parties of such Combination Uses sold or performed by LICENSEE and/or its
Affiliates, less: the allowances and adjustments referred to in Sections
1.9(i)(a)-(e), multiplied by the fraction A/A+B, where A is the list price of
the Licensed Use sold separately during the royalty period in question, and B is
the list price of the other included diagnostic products, processes or services
which are not Licensed Uses sold separately during the royalty period in
question.
 
1.10          “Person” shall mean an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
 
- 2 -

--------------------------------------------------------------------------------


 
1.11          “Royalty Term” shall mean, with respect to each Licensed Use, the
term for which a Valid Patent Claim remains in effect which would  be infringed
by the manufacture, use, offer for sale, sale or import of such Licensed Use but
for the license granted by this Agreement.
 
1.12          “Territory” shall mean the United States, its territories and
possessions.
 
1.13          “Third Party” shall mean any Person other than LICENSOR, LICENSEE
and their respective Affiliates.
 
1.14          “Valid Patent Claim” shall mean either (a) a claim of an issued
and unexpired patent included within the Licensed Patent Rights, which has not
been held permanently revoked, unenforceable or invalid by a decision of a court
or other governmental agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal, and which has not been admitted
to be invalid or unenforceable through reissue or disclaimer or otherwise or
(b) a claim of a pending patent application included within the Licensed Patent
Rights, which claim was filed in good faith and has not been abandoned or
finally disallowed without the possibility of appeal or refiling of such
application.
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES OF LICENSOR
 
LICENSOR hereby represents and warrants to LICENSEE as follows:
 
2.1           Corporate Existence and Power.  LICENSOR (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Georgia; (b) has the corporate power and authority and the legal right to own
and operate its property and assets, to lease the property and assets it
operates under lease, and to carry on its business as it is now being conducted
and (c) is in compliance with all requirements of applicable law, except to the
extent that any noncompliance would not have a material adverse effect on the
properties, business, financial or other condition of it and would not
materially adversely affect its ability to perform its obligations under this
Agreement.
 
2.2           Authorization and Enforcement of Obligations.  LICENSOR (a) has
the corporate power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder and (b) has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder.  This
Agreement has been duly executed and delivered on behalf of LICENSOR, and
constitutes a legal, valid, binding obligation, enforceable against LICENSOR in
accordance with its terms.
 
2.3           No Consents.  All necessary consents, approvals and authorizations
of all governmental authorities and other Persons required to be obtained by
LICENSOR in connection with this Agreement have been obtained.
 
2.4           Rights in Licensed Technology.  LICENSOR is the legal and
beneficial owner of all right, title and interest in and to the Licensed
Technology, having good title thereto, free and clear of any and all mortgages,
liens, security interest and charges, and no Person has any claim of ownership
with respect to the Licensed Technology.
 
- 3 -

--------------------------------------------------------------------------------


 
2.5           No Infringement.  To the best of LICENSOR’s knowledge, neither the
use of the Licensed Technology nor the granting of this license practice under
the Licensed Technology violates, infringes or otherwise conflicts or interferes
with any patent or any other intellectual property or proprietary right of any
Third Party.  To the best of LICENSOR’s knowledge,  no Third Party is currently
infringing upon the Licensed Technology in the Field.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF LICENSEE
 
LICENSEE hereby represents and warrants to LICENSOR as follows:
 
3.1           Corporate Existence and Power.  LICENSEE (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; (b) has the corporate power and authority and the legal right to own
and operate its property and assets, to lease the property and assets it
operates under lease, and to carry on its business as it is now being conducted
and (c) is in compliance with all requirements of applicable law, except to the
extent that any noncompliance would not have a material adverse effect on the
properties, business, financial or other condition of it and would not
materially adversely affect its ability to perform its obligations under this
Agreement.
 
3.2           Authorization and Enforcement of Obligations.  LICENSEE (a) has
the corporate power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder and (b) has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder.  This
Agreement has been duly executed and delivered on behalf of LICENSEE, and
constitutes a legal, valid, binding obligation, enforceable against LICENSEE in
accordance with its terms.
 
3.3           No Consents.  All necessary consents, approvals and authorizations
of all governmental authorities and other Persons required to be obtained by
LICENSEE in connection with this Agreement have been obtained.
 
ARTICLE 4
 
LICENSE GRANT
 
4.1           Licensed Technology.  LICENSOR hereby grants to LICENSEE and its
Affiliates a non-exclusive license (without the right to grant sublicenses)
under the Licensed Technology to make, have made, use, sell, offer for sale and
import Licensed Uses in the Territory in the Field.
 
4.2           Research.  LICENSEE shall perform primary testing associated with
a validation study of its laboratory-developed test using the Licensed
Technology in connection with * or an equivalent academic cancer center (with
the exception of tissue biopsy) including expression testing, the PSA and
send-out of the PCA-3 (the “Validation Study,” as more specifically outlined on
Exhibit C attached hereto).  LICENSEE shall have the right to perform research
on remnants after all testing required for the Validation Study is completed,
and will be provided reasonable access to the patient data related to the
applicable samples.  LICENSOR shall obtain IRB approval for the study with * by
February 28, 2009 or, with an equivalent academic institution by June 30, 2009.
 
- 4 -

--------------------------------------------------------------------------------


 
4.3           Purchasing Rights.  Upon issuance of FDA clearance or approval of
an in vitro diagnostic kit using the Licensed Technology (“IVD Kit”), LICENSEE
shall have the obligation to purchase IVD Kits for reference laboratory use from
LICENSOR’s designated manufacturer or distributor pursuant to a purchasing
agreement between LICENSEE and the applicable manufacturer or distributor,
provided however that LICENSOR shall negotiate to cause such manufacturer or
distributor to provide Most Favored Terms (similar to the terms described in
Section 5.5 below with respect to this Agreement) to LICENSEE.
 
ARTICLE 5
 
ROYALTIES AND FEES
 
5.1           Royalties.  In partial consideration for the license granted
hereunder, during the Royalty Term, LICENSEE shall pay to LICENSOR running
royalties equal to * percent (*%) of Net Sales by LICENSEE or its
Affiliates.  Such royalties shall be due and payable on a quarterly basis and
shall be submitted by LICENSEE along with the report as specified in Section 6.1
below.
 
5.2           License Fee.  In partial consideration for the license granted
hereunder, within thirty (30) business days of execution of this Agreement,
LICENSEE shall pay to LICENSOR an amount equal to * United States Dollars
(US$*).
 
5.3           Milestone Fee.  In partial consideration for the license granted
hereunder, LICENSEE shall pay to LICENSOR an amount equal to * United States
Dollars (US$*) within thirty (30) days of the later of publication of the
Validation Study (as defined in Exhibit C, attached hereto) showing
statistically significant performance improvement over PCA-3 (“Study
Publication”) or First Commercial Sale of the first Licensed Use.  The following
conditions shall apply to this Section 5.3:
 
5.3.1.     If neither the Study Publication nor the First Commercial Sale
occurs, or if the FDA issues its clearance or approval of an IVD Kit (“FDA
Clearance”) prior to occurrence of the Study Publication or First Commercial
Sale, no Milestone Fee shall be due or payable.
 
5.3.2.     If, upon FDA Clearance, the Milestone Fee  is determined to have been
paid after becoming due and payable during a period of time that occurred
between three (3) and six (6) months prior to the date of FDA Clearance, *
Dollars ($*) of the Milestone Fee shall be reimbursed to LICENSEE within forty
five (45) days of the date of such FDA Clearance.
 
5.3.3.     If, upon FDA Clearance, the Milestone Fee  had been paid after
becoming due and payable  during a period less than three (3) months prior to
the date of FDA Clearance, the full Milestone Fee shall be reimbursed to
LICENSEE within forty five (45) days of the date of such FDA Clearance.
 
- 5 -

--------------------------------------------------------------------------------


 
5.4           Study Fees.  In partial consideration for the license granted
hereunder, LICENSEE shall reimburse LICENSOR for fees and costs related to the
Validation Study of the Licensed Technology, estimated to be approximately *
United States Dollars (US$*) plus an amount equal to * percent (*%) of
LICENSOR’s overhead to complete the Validation Study, such portion anticipated
to be approximately * United States Dollars (US$*), which shall be paid within
thirty (30) days of IRB approval of the study protocol and before any steps are
taken toward initiation of the study.  The cost of support vector machine data
analysis and support shall be included in the overhead portion, and shall be
provided to LICENSEE.
 
5.5           Most Favored Terms.  The terms and conditions of this Agreement
are not, and shall not be, less favorable than the terms and conditions pursuant
to which the Licensed Technology is licensed on a non-exclusive basis to any
Third Party.  If LICENSOR grants any non-exclusive license to any Third Party on
more favorable terms and conditions than those contained herein, this Agreement
shall automatically be amended effective as of the date of such other license to
contain those more favorable terms and conditions.
 
5.6           Third Party Licenses.  If LICENSEE is required to take a license
under any Third Party patents (other than the RT-PCR technology) to use the
Licensed Technology, then fifty percent (50%) of any Third Party royalty,
payment or other liability for such license (a “Third Party Payment”) may be
deducted from the royalty payments due LICENSOR (if applicable) for that
specific Licensed Use; provided, however, that the royalty percentage due under
this Agreement may not be reduced by more than fifty percent (50%) of such
royalty percentage.
 
ARTICLE 6
 
ROYALTY REPORTS AND ACCOUNTING
 
6.1           Reports, Exchange Rates.  During the term of this Agreement
following the First Commercial Sale of a Licensed Use, LICENSEE shall furnish to
LICENSOR a quarterly written report showing in reasonably specific detail,
(a) the gross sales of each Licensed Use sold by LICENSEE and its Affiliates
during the reporting period and the calculation of Net Sales from such gross
sales; (b) the royalties payable in United States dollars, if any, which shall
have accrued hereunder based upon Net Sales of each Licensed Use; (c) the
withholding taxes, if any, required by law to be deducted in respect of such
sales; (d) the date of the First Commercial Sales of each Licensed Use in each
country during the reporting period; and (e) the exchange rates used in
determining the amount of United States dollars.  With respect to sales of
Licensed Uses invoiced in United States dollars, the gross sales, Net Sales, and
royalties payable shall be expressed in United States dollars.  With respect to
sales of Licensed Uses invoiced in a currency other than United States dollars,
the gross sales, Net Sales and royalties payable shall be expressed in the
domestic currency of the Person making the sale together with the United States
dollar equivalent of the royalty payable, calculated using the average closing
buying rate for such currency quoted in the continental terms method of quoting
exchange rates (local currency per US$1) by the Wall Street Journal on the last
business day of each month in the calendar quarter prior to the date of
payment.  Reports shall be due on the sixtieth (60th) day following the close of
each reporting period.  LICENSEE shall keep and require its Affiliates to keep
complete and accurate records in sufficient detail to properly reflect all gross
sales and Net Sales and to enable the royalties payable hereunder to be
determined.
 
- 6 -

--------------------------------------------------------------------------------


 
6.2           Audits.
 
6.2.1      Upon the written request of LICENSOR and not more than once in each
calendar year, LICENSEE shall permit an independent certified public accounting
firm selected by LICENSOR and reasonably acceptable to LICENSEE, at LICENSOR’s
expense, to have access during normal business hours to such of the records of
LICENSEE as may be reasonably necessary to verify the accuracy of the royalty
reports hereunder for any year ending not more than thirty-six (36) months prior
to the date of such request.  The accounting firm shall disclose to LICENSOR
only whether the records are correct or not and the details concerning any
specific discrepancies.  No other information shall be shared.
 
6.2.2      If such accounting firm concludes that additional royalties were owed
during such period, LICENSEE shall pay the additional royalties within thirty
(30) days of the date LICENSOR delivers to LICENSEE such accounting firm’s
written report documenting the royalty underpayment.  The fees charged by such
accounting firm shall be paid by LICENSOR; provided, however, if the audit
discloses that the royalties payable by LICENSEE for the audited period are more
than one hundred ten percent (110%) of the royalties actually paid for such
period, and the difference between royalties payable and royalties paid is
greater than Five Thousand Dollars ($5,000), then LICENSEE shall pay the
reasonable fees and expenses charged by such accounting firm.
 
6.3           Confidential Financial Information.  LICENSOR shall treat all
financial information subject to review under this Article 6 as Confidential
Information pursuant to Article 8 below, and shall cause its accounting firm to
retain all such financial information in confidence.
 
ARTICLE 7
 
PAYMENTS
 
7.1           Payment Terms.  Royalties shown to have accrued by each royalty
report provided for under Article 6 of this Agreement shall be due and payable
on the date such royalty report is due.  Payment of royalties in whole or in
part may be made in advance of such due date.
 
7.2           Payment Method.  All payments by LICENSEE to LICENSOR under this
Agreement shall be paid in United States dollars, and all such payments shall be
originated from a United States bank located in the United States and made by
bank wire transfer in immediately available funds to such account as LICENSOR
shall designate before such payment is due.
 
7.3           Exchange Control.  If at any time legal restrictions prevent the
prompt remittance of part or all royalties with respect to any country where the
Use is sold, payment shall be made through such lawful means or methods as
LICENSOR reasonably shall determine.
 
- 7 -

--------------------------------------------------------------------------------


 
ARTICLE 8
 
CONFIDENTIALITY
 
8.1           Confidential Information.  During the Royalty Term of the
Agreement, and for a period of three (3) years following the expiration or
earlier termination hereof, each party shall maintain in confidence all written
information and data provided by one party to the other hereunder and marked
“Confidential” or, if information disclosed orally, visually or in some other
form, which is summarized in writing, is confirmed in writing as “Confidential”
to the other party within thirty (30) days of such disclosure (the “Confidential
Information”), and shall not use, disclose or grant the use of the Confidential
Information except on a need-to-know basis to those directors, officers,
employees, agents and permitted assignees, to the extent such disclosure is
reasonably necessary in connection with such party’s activities as expressly
authorized by this Agreement.  To the extent that disclosure is authorized by
this Agreement, prior to disclosure, each party hereto shall obtain written
agreement of any such Person to hold in confidence and not make use of the
Confidential Information for any purpose other than those permitted by this
Agreement.
 
8.2           Permitted Disclosures.  The confidentiality obligations contained
in Section 8.1 of this Agreement shall not apply to the extent that (a) any
receiving party (the “Recipient”) is required (i) to disclose information by
law, order or regulation of a governmental agency or a court of competent
jurisdiction, or (ii) to disclose information to any governmental agency for
purposes of obtaining approval to test or market a product, provided in either
case that the Recipient shall provide written notice thereof to the other party
and sufficient opportunity to object to any such disclosure or to request
confidential treatment thereof; or (b) the Recipient can demonstrate that
(i) the disclosed information was public knowledge at the time of such
disclosure to the Recipient, or thereafter became public knowledge, other than
as a result of actions or inaction of the Recipient in violation hereof;
(ii) the disclosed information was rightfully known by the Recipient (as shown
by its written records) prior to the date of disclosure to the Recipient by the
other party hereunder; or (iii) the disclosed information was disclosed to the
Recipient on an unrestricted basis from a source unrelated to any party to this
Agreement and not under a duty of confidentiality to the other party.
 
8.3           Equitable Relief.  Each party hereby acknowledges that, in the
event of any breach or threatened breach of this Article 8 by the Recipient, the
disclosing party may suffer irreparable injury for which damages at law may not
be an adequate remedy.  Accordingly, without prejudice to any other rights and
remedies otherwise available to the disclosing party, the disclosing party shall
be entitled to seek equitable relief, including injunctive relief and specific
performance, for any breach or threatened breach of this Article 8 by the
Recipient, its Affiliates, or any of its or their employees, directors,
officers, members, agents, or representatives.
 
8.4           Non-Use of Names; Confidentiality of Agreement.  Neither party
shall make any public announcement, issue any press release or publish any study
(collectively, all such communications, “Publication”) concerning the
transactions contemplated herein, or make any Publication which includes the
name of the other party or any of its Affiliates, or otherwise use the name or
names of the other party or any of their employees or any adaptation,
abbreviation or derivative of any of them, whether oral or written, related to
the terms, conditions or subject matter of this Agreement, without the prior
written permission of such other party, except as may be required by law or
judicial order (and then only following consultation with the other party).
 
- 8 -

--------------------------------------------------------------------------------


 
8.5           Compliance with Laws; Reporting Obligation with Respect to
Protected Health Information.  Each party shall comply with all Applicable
Laws.  “Applicable Laws” are the international, federal, state, and local laws,
rules and regulations that relate to the conduct of the parties’ business and
the performance by the parties of their respective obligations under this
Agreement.  If either party or its permitted representatives gain access to
protected health information (“PHI”), as that term is defined under The Health
Insurance Portability and Accountability Act of 1996, that is not required for
performance of this Agreement, each party shall immediately report to the other
party any incidents of access to PHI or any incidents of use, reproduction or
disclosure of PHI of which it or its Permitted Representatives become(s) aware.
 
ARTICLE 9
 
PATENTS
 
9.1           Patent Prosecution and Maintenance.  LICENSOR shall be responsible
for and shall have the right to control the preparation, filing, prosecution and
maintenance of the Licensed Patent Rights, and shall be responsible for paying
all costs thereof.  To the extent that LICENSOR holds exclusive rights
encompassing the Field, but does not exclusively own any portion of the Licensed
Patent Rights, LICENSOR shall make all reasonable efforts to ensure that the
Licensed Patent Rights are maintained.  LICENSOR shall provide LICENSEE with a
copy of each patent application subject to this Section 9.1.  In the event that
HDC is unable or unwilling to maintain any one or more of the Licensed Patent
Rights, LICENSEE may pay the fees for maintaining the indicated patents or
patent applications within Licensed Patent Rights and deduct such payment from
any amounts owed by LICENSEE to LICENSOR under this License Agreement.  LICENSOR
shall notify LICENSEE before any Licensed Patent Rights terminate with
sufficient time to permit LICENSEE to take action to maintain the patent, if it
so chooses.
 
9.2           Enforcement of Patent Rights.  LICENSOR, at its sole expense,
shall have the right, but not the obligation, to enforce the Licensed Patent
Rights or otherwise abate the infringement thereof and to control any litigation
or other enforcement action and shall consider, in good faith, the interests of
LICENSEE in so doing.  LICENSEE shall cooperate with LICENSOR in the planning
and execution of any action to enforce the Licensed Patent Rights.  LICENSOR
shall not settle the suit in a manner that diminishes or affects the rights or
interests of LICENSEE without the express written consent of LICENSEE.
 
9.3           Improvements.
 
9.3.1.     LICENSEE shall disclose to LICENSOR any and all improvements made by
or on behalf of LICENSEE  directly related to the Licensed Technology that are
conceived or reduced to practice by or on behalf of LICENSEE as a result of
activities engaged in pursuant to the terms of this Agreement (“Licensee
Improvements”).
 
9.3.2.     LICENSOR shall disclose to LICENSEE any and all improvements made by
or on behalf of LICENSOR (“Licensor  Improvements”) related to the Licensed
Technology that are conceived or reduced to practice by or on behalf of LICENSOR
as a result of activities engaged in pursuant to the terms of this
Agreement.  LICENSEE acknowledges, however, that this Agreement is a
non-exclusive license and that LICENSOR has granted or will grant other licenses
to third party(ies) for use of the Licensed Technology and, further that certain
Licensor Improvements to the Licensed Technology, although they may be of
benefit to LICENSEE, may arise in conjunction with such third party
licenses.  In such cases, disclosure of such Licensor Improvements may be
restricted or prohibited, or disclosure to LICENSEE may be delayed due to
LICENSOR’s obligations under the third party license.  In such cases, to the
extent permitted, LICENSOR will disclose the Licensor Improvement as soon as
practicable.
 
- 9 -

--------------------------------------------------------------------------------


 
9.3.3.     LICENSEE shall not publish or disclose Licensor Improvements to third
parties or to the public through any communication including, but not limited
to, academic publication or other exchanges of information without first
providing the LICENSOR with the opportunity to review the communication and to
make arrangements for protecting such Licensor Improvements by patent or other
appropriate means prior to disclosure. Similarly, LICENSOR shall not publish or
disclose Licensee Improvements to third parties or to the public through any
communication including, but not limited to, academic publication or other
exchanges of information without first providing the LICENSEE with the
opportunity to review the communication and to make arrangements for protecting
such Licensee Improvements by patent or other appropriate means prior to
disclosure.
 
9.3.4.     All Licensor Improvements shall be owned by LICENSOR.  LICENSEE
agrees to provide any assistance and take such acts as are reasonably requested
by LICENSOR to enable LICENSOR to obtain a letters patent for or respecting any
Licensor Improvement, to protect such patent right, to conduct further research
and to publish.
 
9.3.5.     All Licensee Improvements, or jointly made by LICENSOR and LICENSEE,
shall be owned by LICENSEE to the extent that such Licensee Improvements do not
incorporate Licensed Technology.  LICENSOR shall provide any assistance and take
such acts as are reasonably requested by LICENSEE to enable LICENSEE to obtain a
letters patent for or respecting any Licensee Improvement, to protect such
patent right, to conduct further research and to publish.
 
9.3.6.     All Licensor Improvements shall automatically become subject to the
grant in Section 4.1 above and any patent rights therein shall be deemed to be
Licensed Patent Rights for the purposes of this Agreement, subject to the same
rights and obligations applicable to Licensed Technology under the Agreement.
 
9.3.7.     All Licensee Improvements shall become subject to a grant-back from
LICENSEE to LICENSOR of a perpetual, non-exclusive, sublicensable, worldwide
license to make, have made, use, perform, sell or offer for sale any Licensee
Improvement in the field of clinical diagnostics applications using urine RNA
express-based rebiopsy assays, subject to a commercially reasonable royalty to
be negotiated in good faith by the parties.
 
- 10 -

--------------------------------------------------------------------------------


 
ARTICLE 10
 
TERMINATION
 
10.1          Expiration.  Subject to the provisions of Sections 10.2 and 10.3
of this Agreement, this Agreement shall expire on the termination of LICENSEE’s
obligation to pay royalties to LICENSOR under Article 5 of this Agreement.
 
10.2          Termination by LICENSEE.  LICENSEE may terminate this Agreement,
in its sole discretion, upon ninety (90) days prior written notice to LICENSOR.
 
10.3          Termination for Cause.  Except as provided in Article 12 of this
Agreement, a party may terminate this Agreement upon or after the breach of any
material provision of this Agreement by the other party if the other party has
not cured such breach within forty five (45) days after written notice thereof
by the non-breaching party.
 
10.4          Effect of Expiration or Termination.  Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, and the provisions of Articles 8, 9, 11, 13, and
14 shall survive the expiration or termination of this Agreement.
 
ARTICLE 11
 
INDEMNIFICATION AND INSURANCE
 
11.1          Indemnification.  LICENSEE shall indemnify and hold LICENSOR
harmless from all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) incurred by LICENSOR as a result of any
Third Party claim, demand, action or other proceeding arising directly out of
the use or sale of any Licensed Use by LICENSEE or its Affiliates, or their
respective distributors, customers or end-users.  LICENSOR shall indemnify and
hold LICENSEE harmless from all losses, liabilities, damages and expenses
(including reasonable attorneys’ fees and costs) incurred by LICENSEE as a
result of any Third Party claim, demand, action or other proceeding related to
breach by LICENSOR of the warranties set forth in Sections 2.4 or 2.5, or any
legal action filed in a Federal District Court based upon the allegation that
LICENSEE’s use of the Licensed Technology infringes upon such Third Party’s
intellectual property rights.   If either party proposes to seek indemnification
from the other party under the provisions of this Section 11.1, it shall notify
the indemnifying party in writing within thirty (30) days of receipt of notice
of any such claim or suit.  The indemnifying party shall have the right but not
the obligation to participate in the defense of such claim, and the parties
shall mutually agree upon counsel and monetary settlement terms with respect to
any such claim.
 
11.2          Insurance.  LICENSEE shall maintain liability insurance, or
self-insurance, including product liability insurance with respect to the
research, development, manufacture and sales of Licensed Uses by LICENSEE in
such amount as LICENSEE customarily maintains with respect to the research,
development, manufacture and sales of its other products.  LICENSEE shall
maintain such insurance (or self-insurance) for so long as it continues to
manufacture or sell any Licensed Uses, and thereafter for so long as LICENSEE
maintains insurance (or self-insurance) for itself covering the research,
development, manufacture or sales of its other products.
 
- 11 -

--------------------------------------------------------------------------------


 
ARTICLE 12
 
FORCE MAJEURE
 
Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or breached  this Agreement for failure or delay
in fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected party including but not limited to fire,
floods, embargoes, war, acts of terror, acts of war (whether war be declared or
not), insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or other party.
 
ARTICLE 13
 
LIMITATION OF LIABILITY
 
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF PROFITS, REVENUE, DATA OR USE,
INCURRED BY EITHER PARTY OR ANY THIRD PARTY, WHETHER IN AN ACTION IN CONTRACT OR
TORT, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.  EACH PARTY’S LIABILITY FOR DAMAGES HEREUNDER SHALL IN NO EVENT EXCEED
THE AMOUNT OF FEES PAID (OR PAYABLE) BY LICENSEE UNDER THIS AGREEMENT.
 
ARTICLE 14
 
MISCELLANEOUS
 
14.1          Notices.  Any consent, notice or report required or permitted to
be given or made under this Agreement by one of the parties hereto to the other
party shall be in writing, delivered by any lawful means, and addressed to such
other party at its address indicated below, or to such other address as the
addressee shall have last furnished in writing to the addressor and (except as
otherwise provided in this Agreement) shall be effective upon receipt by the
addressee.
 
If to LICENSOR:
 
Health Discovery Corporation
2 East Bryan Street, Suite 601
Savannah, Georgia 31401
Attn: Chairman and CEO
 
- 12 -

--------------------------------------------------------------------------------



 
with a copy to:


Procopio, Cory, Hargreaves & Savitch LLP
530 B Street, Suite 2100
San Diego, CA 92101
Attn:  Eleanor M. Musick, Esq.
 
If to LICENSEE:
 
Quest Diagnostics Incorporated
3 Giralda Farms
Madison, New Jersey  09740
Attn: General Counsel
 
with a copy to:
 
Quest Diagnostics, Incorporated
33608 Ortega Highway
San Juan Capistrano, California 92675
Attn: Chief Intellectual Property Counsel


14.2          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law principles thereof.
 
14.3          Assignment.  Neither party shall assign its rights or obligations
under this Agreement, in whole or in part, by operation of law or otherwise,
without the prior written consent of the other party, which consent shall not be
unreasonably withheld; provided, however, that either party may assign its
rights to the successor to all or substantially all of its assets or business to
which this Agreement relates.  Any purported assignment in violation of this
Section 14.3 shall be void.
 
14.4          Waivers and Amendments.  No change, modification, extension,
termination or waiver of this Agreement, or any of the provisions herein
contained, shall be valid unless made in writing and signed by duly authorized
representatives of the parties hereto.
 
14.5          Entire Agreement.  This Agreement embodies the entire
understanding between the parties and supersedes any prior understanding and
agreements between and among them respecting the subject matter hereof.  There
are no representations, agreements, arrangements or understandings, oral or
written, between the parties hereto relating to the subject matter of this
Agreement which are not fully expressed herein.
 
14.6          Severability.  Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the terms of this Agreement in any other jurisdiction.
 
- 13 -

--------------------------------------------------------------------------------


 
14.7          Waiver.  The waiver by either party hereto of any right hereunder
or the failure to perform or of a breach by the other party shall not be deemed
a waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.
 
14.8          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14.9          Relationship of Parties.  Nothing in this Agreement or in the
course of business between LICENSOR and LICENSEE shall make or constitute either
Party a partner, employee or agent of the other and the relationship between the
Parties is not a partnership, joint venture or agency.  Neither party shall have
any right or authority to commit or legally bind the other in any way whatsoever
including, without limitation, the making of any agreement, representation or
warranty.
 


 
[Remainder of page intentionally left blank.]
- 14 -

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 

 
LICENSOR:
           
Health Discovery Corporation
           
By /s/ Stephen D. Barnhill
           
Title Chief Executive Officer
                   
LICENSEE:
           
Quest Diagnostics Incorporated
           
By
/s/ Nicholas Conti            
Title
Vice President of Business Development  



- 15 -

--------------------------------------------------------------------------------


 
EXHIBIT A
 
LICENSED PATENT RIGHTS
 
Country/
Region
Patent/Publication/
Application No.
 
Description
U.S.
7,117,188
Method of Identifying Patterns in Biological
Systems and Uses Thereof
 
U.S.
12/242,264
Biomarkers Overexpressed in Prostate Cancer
 
U.S.
12/025,724
Biomarkers Upregulated in Prostate Cancer
 
U.S.
12/327,823
Methods for Screening, Predicting and
Monitoring Prostate Cancer
 
U.S.
12/349,437
Methods for Screening, Predicting and
Monitoring Prostate Cancer



- 16 -

--------------------------------------------------------------------------------


 
EXHIBIT B
 
LICENSED BIOMARKERS
 
 
Num
 
Archival
Unigene ID
 
Current
Unigene ID
 
Symbol
 
Affy probe
 
Pathway
 
Target Description
12337
 
Hs.7780
 
Hs.480311
 
DKFZp564
 
212412_at
 
Unknown
 
Consensus includes gb:AV715767 /FEA=EST
/DB_XREF=gi:10797284 /DB_XREF=est:AV715767
/CLONE=DCBATH02 /UG=Hs.7780 Homo sapiens
mRNA; cDNA DKFZp564A072 (from clone
DKFZp564A072)
9373
 
Hs.21293
 
Hs.492859
 
UAP1/AGX-1
 
209340_at
 
Aminosugar metabolism
 
gb:S73498.1 /DEF=Homo sapiens AgX-1 antigen
mRNA; complete cds. /FEA=mRNA /PROD=AgX-1 antigen /DB_XREF=gi:688010
/UG=Hs.21293 UDP-N-
acteylglucosamine pyrophosphorylase 1
/FL=gb:AB011004.1 gb:NM_003115.1 gb:S73498.1
876
 
Hs.79037
 
Hs.476231
 
HSPD1
 
200807_s_at
 
Mitochondrial control of apoptosis
 
gb:NM_002156.1 /DEF=Homo sapiens heat shock
60kD protein 1 (chaperonin) (HSPD1); mRNA.
/FEA=mRNA /GEN=HSPD1 /PROD=heat shock 60kD
protein 1 (chaperonin) /DB_XREF=gi:4504520
/UG=Hs.79037 heat shock 60kD protein 1 (chaperonin)
/FL=gb:BC002676.1 gb:BC003030.1 gb:M34664.1 gb:M22382.1 gb:NM_002156.1
1961
     
Hs.75432
 
IMPDH2
 
201892_s_at
 
de novo guanine nucleotide biosynthesis
 
gb:NM_000884.1 /DEF=Homo sapiens IMP (inosine
monophosphate) dehydrogenase 2 (IMPDH2); mRNA. 
/FEA=mRNA /GEN=IMPDH2 /PROD=IMP (inosine
monophosphate) dehydrogenase 2
/DB_XREF=gi:4504688 /UG=Hs.75432 IMP (inosine
monophosphate) dehydrogenase 2 /FL=gb:J04208.1
gb:NM_000884.1

 
- 17 -

--------------------------------------------------------------------------------


 
EXHIBIT C


* Study Design


The designated collaborators include Principal Investigator (*), along with
Albitar (Quest) , Barnhill (HDC), potentially Madayastha and Guyon, DGX
Scientific Directors and MDACC urologists, pathologist, and a statistician (to
be named).  In order to assure compliance with FDA Regulations and Guidances and
CLIA, the Parties agree to the following:
 
The parties shall establish an Advisory Committee (“The Committee”) comprised of
an equal number of representatives from each party to review and guide the
conduct of the study regarding regulatory compliance and to help facilitate
issues that may arise from time to time regarding the study.  The Committee
shall meet in person or by telephone at least 4 times per year or on an ad hoc
basis as may be necessary.   The Parties shall document in writing any
discussions that take place in The Committee and shall generate and sign meeting
minutes within two weeks after each meeting.  In particular, The Committee shall
be responsible for managing the contractual relationship, assuring each
collaborator’s compliance to FDA and CLIA regulatory requirements within the
scope of this agreement, filtering those communications among the collaborators’
whenever necessary to assure that any communications that could place the
independence of the validation study at risk are handled in a compliant manner
and to assure LICENSEE’s independent development processes, establishing
criteria to objectively evaluate the laboratory developed test, and developing
and maintaining timelines and deliverables to meet the project objectives.
 
LICENSOR shall conduct its activities for the study under the direction of Dr.
Barnhill, who shall be primarily responsible for the supervision and
administration of LICENSOR’s activities under the study, in accordance with all
applicable policies of LICENSOR and shall be the primary contact person at
LICENSOR regarding the study.
 
LICENSEE shall conduct its activities under the study under the direction of Dr.
Albitar, who shall be primarily responsible for the supervision and
administration of LICENSEE’s activities under the study, in accordance with all
applicable policies of LICENSEE and shall be the primary contact person at
LICENSEE regarding the study.
 
MDA shall conduct its activities under the study under the direction of * as
Principal Investigator, who shall be primarily responsible for the supervision
and administration of MDA’s activities under the study in accordance with all
applicable policies of MDA and shall be the primary contact person at MDA
regarding the study.
 
The Parties agree that each will communicate to its personnel the importance of
the independence of Licensee in development of the test and its
validation.  Therefore, the Parties shall actively monitor their activities and
agree to promptly bring to the attention of The Committee any concerns or issues
that may arise regarding this topic in order to protect the independence of this
developmental and validation process.  The Committee will then convene as soon
as is practicable to discuss the areas or issues of concern and determine the
correct process to follow in order to mitigate, correct or advise the Parties
regarding them and how best to proceed in respect to the tenets of the
applicable regulatory requirements.
 
- 18 -

--------------------------------------------------------------------------------


 
The following patient samples will be collected at * for the study:
 
A.            * men being admitted for prostatectomy.  Test the patients urine,
and blood pre surgery and subsequent follow-up post prostatectomy (at the first
post surgical follow up, about 1 month).  Urine will be tested for the levels of
expression of the relevant gene markers and housekeeping gene, and an aliquot
sent out for PCA-3 determination.  Blood will also be collected at the same time
for testing pre/post PSA levels or other markers.  Prior Biopsy results, and
Prostatectomy related Biopsy results  as well as other clinical and demographic
information including follow up data will be provided by *.
 
B.             * men being admitted for Biopsy. We will try to collect ½ study
subjects with serum PSA 2.5 to 4.0 and ½ with serum PSA> 4.0 ng/ml.  Collect the
patient’s urine, and blood prior to Biopsy.  Urine will be tested for the levels
of expression of the relevant gene markers, and an aliquot sent out for PCA-3
determination.  Blood will be collected at the same time for testing for PSA
levels or other markers.  Biopsy results, and other clinical, demographic and
laboratory data as well as follow-up information will be provided by *.
 
C.             Controls consisting of * Men with <1.0 ng/mL PSA. Test the
patients Urine, and blood.  Urine will be tested for the levels of expression of
the relevant gene markers, and an aliquot sent out for PCA-3
determination.  Blood will be collected at the same time for PSA levels or other
markers.  Clinical, demographic, and other laboratory data as well as follow up
data if available will be provided by *.
 
D.             Pre/Post DRE: * men who are candidates for biopsy and agreed to
pre/ post DRE urine and blood sampling prior to biopsy.  Test the patients pre
and post DRE Urine, and blood pre biopsy.  Urine Pre and post DRE will be tested
for the levels of expression of the relevant gene markers, and an aliquot sent
out for PCA-3 determination.  Blood will also be collected at the same time for
testing PSA levels or other markers.  Biopsy results as well as other clinical
and demographic information including follow up data will be provided by *.
 
E.             Preclinical Studies:  Urine sediments from patients and tissue
cultures will be used for preliminary assay development and for selection of the
best mRNA preservative.
 
 
- 19 -